COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-119-CV





ERIC VON DRAKE	APPELLANT



V.



PAUL MEYER AND JERALD KELLY	APPELLEES



----------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 15, 2009, we notified appellant that 
the trial court clerk responsible for preparing the appellate record in this appeal had informed this court that satisfactory payment arrangements had not been made to pay for the designated clerk’s record.  
See
 Tex. R. App. P. 35.3(a)(2).  
We stated that we would dismiss the appeal for want of prosecution
 if, on or before June 1, 2009, appellant did not make arrangements to pay for the appellate record.

On May 27, 2009, appellant filed a motion for extension, and on June 10, 2009, appellant’s motion for extension was granted in part and denied in part, giving appellant until June 26, 2009 to provide this court with proof of such payment or payment arrangements, regardless of whether appellant paid or made arrangements to pay the court reporter for the reporter’s record.  
See
 Tex. R. App. P.
 37.3(b).
  We have received no proof of payment or payment arrangements.

Because appellant has not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 37.3(b), 42.3(b).

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL:  WALKER, MCCOY, and MEIER, JJ.

                                      

DELIVERED:  July 9, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4
.